19 F.3d 1318
Ross MIDDLEMIST, Wayne W. Maughan, Flathead Joint Board ofControl, Plaintiffs-Appellants,v.Secretary of the Interior, Bruce BABBITT;  Director of theBureau of Indian Affairs, Portland Area, Stanley M. Speaks;Members of the Tribal Council of the Confederated Salish andKootenai Tribes, Michael Pablo, Sonny Morigeau, Louis Adams,Hank Baylor, et al., Defendants-Appellees.
No. 93-35315.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 7, 1994.Decided April 6, 1994.

Jon Metropoulos, Browning, Kaleczyc, Berry & Hoven, Helena, MT, for plaintiffs-appellants.
John B. Carter, Tribal Legal Dept., Confederated Salish and Kootenai Tribes, Pablo, MT, Peter R. Steenland, Jr. and Ellen J. Durkee, Environment & Natural Resources Div., U.S. Dept. of Justice, Washington, D.C., for defendants-appellees.
Harley R. Harris, Asst. Atty. Gen., Helena, MT, for amicus.
Appeal from the United States District Court for the District of Montana;  Charles C. Lovell, District Judge, Presiding.
Before:  HUG, HALL, and THOMPSON, Circuit Judges.

ORDER

1
We affirm the district court on the basis of its well-reasoned published opinion, Middlemist v. Secretary of United States Department of Interior, 824 F.Supp. 940 (D.Mont.1993).


2
AFFIRMED.